DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement

All references in the IDS filed on 05/14/2020 have been considered.  

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show specifically what is required as described in the specification.  Specifically, in figure 7 applicant merely shows a flow diagram but does not provide any labels or specific in the boxes as to what each step is.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1- 14 are objected to because of the following informalities:  Regarding claims 1 & 13 where applicant use the term “cleaning ride” it is assumed that applicant mean cleaning route and it is suggested that applicant change it to this or a similar word as the current language indicates that the cleaner is riding something.  Regarding claims 1-14 where applicant includes the term “track”, it is assumed that applicant means route/trip and hence it is suggested that applicant correct the current word to come thing similar as the current word indicates that the cleaner would have to be on a track or rail.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because where it is claimed by applicant in claim 14 to have a computer readable medium and where not specifics in the claim or specification have been provided to indicate that the computer readable medium in on a non-transitory readable medium.  The currently presented claim language would indicate that the computer program product could be on a transitory medium which is prohibited under 101 and thus it is suggested that applicant include the phrase “non-transitory computer readable medium” in the claim.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7 where applicant claims “dynamically update the optimized track in dependence on time-varying conditions.”  The specification does not provide any guidance as to what the term “time-varying conditions” are and hence the metes and bounds of the claimed limitations are indefinite.  As no specific guidance in either the claims or specification have been found for the indefinite term, the claims cannot be treated on the merits.  
Regarding claims 1-14 where applicant claims “…in dependence…” this phrase is confusing the claim language as it seems to have a meaning opposite to what applicant is trying to claim and what is defined in the specification.  It is suggested that applicant change the language to independent or dependent.  For the purpose of compact prosecution, the claims will be interpreted as best understood.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al., US PG Pub 2014/0124004 A1 (hereafter Rosenstein) in further view of Afrouzi et al., US PG Pub 2019/0204851 A1 (hereafter Afrouzi).  

Regarding claim 1 where it is disclosed by Rosenstein to have an autonomous coverage robot that is able to detect dirt and move towards the dirt to clean it up as shown in at least figures 6-8B, and the associated description in the specification.  It is disclosed by Rosenstein to have, “Cleaning apparatus [at least figure 6 device 100 also paragraph 51] having a housing device for housing dirty objects [figure 3 and paragraphs 3], a drive device for moving the cleaning apparatus [figure 4 box labeled 120 “drive system” and also paragraph 52], a control device for controlling the drive device for steering of a movement of the cleaning apparatus [figure 4 box 150 labeled “robot controller” and also paragraphs 55-56] in dependence on sensor signals provided by a sensor system [figure 4 box labeled 500 “sensor system” also paragraph 58], comprising a detection unit for detecting dirty objects arranged in a predefinable area [figures 6-8B where it shows the robot detecting dirt on a room which is considered to be the predefined area and also paragraph 76 where it describes the sensors used to detect dirt], … , and a track planning unit for determining an optimized track for the cleaning apparatus in the predefined area in dependence on a respective position of the detected dirty objects and the respective dirty class of the dirty objects [figures 6, 8A-C and 9C and at least paragraphs 63, 74, 78 and 90], wherein the control device is configured to control the drive device for performing a cleaning ride along the determined optimized track [figures 6, 8A-C and 9C and at least paragraphs 63, 74, 78 and 90].”   
However, it is not specifically disclosed by Rosenstein to have their system also, “…an evaluation unit for classifying the dirty objects detected by the detection unit into different dirty classes…”  
Afrouzi is directed to the method and system for autonomously controlling a cleaning robot as sown in at least figures 14A-B.  Where it is further disclosed by Afrouzi in at least paragraphs 32 and 36 to have their system also be able to, “…an evaluation unit for classifying the dirty objects detected by the detection unit into different dirty classes…”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Rosenstein by the teachings of Afrouzi, where they are both directed to the same field of endeavor of robot devices and the control of said devices.  Where one would have been motivated to modify Rosenstein by the use of a known technique to improve similar devices in the same way, as taught by Afrouzi.  Where in this instance the modification of Rosenstein, whom does not classify the dirt and debris that it senses which would allow it to adapt its clean technique based on this information to allow for an improved cleaning of the area as taught by Afrouzi.  The advantage of using Afrouzi’s teaching to modify Rosenstein is that it allows Rosenstein system to be able to adjust the robotic cleaners setting based on what dirt or debris need to be picked up by the system and hence adjusting the speed and vacuum suction speed based on the debris that need to be picked up.  
Regarding claims 2-3 where it is shown by Rosenstein in at least figures 6-8B to have their robotic system being able to sense the dirt/debris and plan a path to the sensed dirt/debris.  In at least figure 6 it can be seen that the robot has sensed two different dirt/debris in an area and has figured out how to go to both areas to clean the areas.  To be able to do this the robot must be able to sense its current location to the dirt and hence would be in vector form as the robot would need a direction and distance to the dirt/debris, at least paragraphs 9-10 and 16-17.  This is read upon by applicants claim to, “characterized in that the detection unit is configured to assign to each detected dirty object a dirty object vector which comprises the position of the detected dirty object, a type of the detected dirty object and/or an amount of the detected dirty object”, and “to classify a detected dirty object in dependence on the assigned dirty object vector.” 
Regarding claim 5 where it is disclosed by both Rosenstein and Afrouzi to have their system include at least a dry and wet cleaning system where by the dry system would include a brush that would be able to sweep up dirt and dust, see paragraph 57 of Rosenstein.  It is also disclosed by Afrouzi in at least paragraphs 32 and 36.  
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Rosenstein by the teachings of Afrouzi, where they are both directed to the same field of endeavor of robot devices and the control of said devices.  Where one would have been motivated to modify Rosenstein by the use of a known technique to improve similar devices in the same way, as taught by Afrouzi.  Where in this instance the modification of Rosenstein, whom does not classify the dirt and debris that it senses which would allow it to adapt its clean technique based on this information to allow for an improved cleaning of the area as taught by Afrouzi.  The advantage of using Afrouzi’s teaching to modify Rosenstein is that it allows Rosenstein system to be able to adjust the robotic cleaners setting based on what dirt or debris need to be picked up by the system and hence adjusting the speed and vacuum suction speed based on the debris that need to be picked up.  
Regarding claim 10 where it is further disclosed by Rosenstein in at least figure 8B and paragraph 77 to have their device being able to determine that two different areas need to be cleaned and hence plan a route which cleans both areas, using an optimized/efficient route for cleaning.  
Regarding claim 11 where it is further disclosed by Rosenstein in at least paragraph 77 to have their system being able to efficiently clean the area which has been determined to be cleaned as it is dirty.  Where by the predefined area is the area in which the robot is working in to clean.  
Regarding claim 12 where it is disclosed by both Rosenstein and Afrouzi, in at least figures 1 and 15, respectively to have their systems being robot cleaners.  
Regarding claim 13 which is the corresponding method claim for system claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 14 which is the corresponding computer product claim for system claim 1 and thus is rejected for the same reasons as stated for claim 1 above.   

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein and Afrouzi as applied to claim 1 above, and further in view of Chang US PG Pub 2017/0303761 A1.  

Regarding claim 4 where all the limitations of claim 1 are disclosed by Rosenstein and Afrouzi as described above.  Where it is not specifically disclosed by either Rosenstein and Afrouzi to have their system also, “characterized in that the detection unit comprises a field device which can be decoupled from the cleaning apparatus and a receiving unit, wherein the field device is configured for detecting at least one of the dirty objects and for transmitting an indicative information for the detected dirty object to the receiving unit.”  
Chang is directed ta a system that is includes an external sensor that detects dirt that is able to send information that is used by the robotic cleaner to clean the area in which the dirt is detected.  Chang in at least figures 1A-B-2 and 5 to have their system having, “the detection unit comprises a field device which can be decoupled from the cleaning apparatus and a receiving unit, wherein the field device is configured for detecting at least one of the dirty objects and for transmitting an indicative information for the detected dirty object to the receiving unit.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Rosenstein and Afrouzi by the teachings of Chang, where they are all directed to the same field of endeavor of robotic cleaners and the control of said devices.  Where one would have looked to modify Rosenstein and Afrouzi by the use of a known technique to improve similar devices in the same way, as taught by Chang.  In this instance the modification of Rosenstein and Afrouzi whom do not have an external sensor to detect dirt in a space which would help the robot work more efficiently as the external sensor would be able to see the dirt and instruct the robot to clean the space as it detects new dirt.  

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein and Afrouzi as applied to claim 1 above, and further in view of Van Den Berg., US PG Pub 2010/0006127 A1., (hereafter Van).

Regarding claim 8 where all the limitations of claim 1 are disclosed by Rosenstein and Afrouzi as described above.  However, it is not specifically disclosed by either Rosenstein and Afrouzi to have the cleaning apparatus has a verification unit which is configured, after the handling of a dirty object, to determine a success of the handling of the dirty object in dependence on a removal of the dirty object.  
Van is directed to an unmanned vehicle for displacing dung and in at least paragraph 73 describes their system having a verification unit which is configured, after the handling of a dirty object, to determine a success of the handling of the dirty object in dependence on a removal of the dirty object.  Where the camera on the machine is able to verify that the dung has been cleaned by the machine.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Rosenstein and Afrouzi by the teachings of Van, where they are all directed to the same field of endeavor of cleaning machines.  Where one would have been motivated to modify Rosenstein and Afrouzi by the use of a known technique to improve similar devices in the same way, as taught by Van.  Where in this instance the modification of Rosenstein and Afrouzi, whom do not use their image sensors for verification of the machine completing the task it has been assigned and hence using the technique as taught by Van to use the cameras to verify that the task has been completed and the debris/dirt has been cleaned up help the machine complete the job properly.  
Regarding claim 9 where all the limitations of claim 8 are disclosed by Rosenstein, Afrouzi as and Van, as described above.  It is specifically disclosed by Van to have the control device is configured to handle the dirty object again in dependence on the success of the handling.  
Van is directed to an unmanned vehicle for displacing dung and in at least paragraph 73 describes their system having the control device is configured to handle the dirty object again in dependence on the success of the handling.  Where the camera on the machine is able to verify that the dung has been cleaned by the machine.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Rosenstein and Afrouzi by the teachings of Van, where they are all directed to the same field of endeavor of cleaning machines.  Where one would have been motivated to modify Rosenstein and Afrouzi by the use of a known technique to improve similar devices in the same way, as taught by Van.  Where in this instance the modification of Rosenstein and Afrouzi, whom do not use their image sensors for verification of the machine completing the task it has been assigned and hence using the technique as taught by Van to use the cameras to verify that the task has been completed and the debris/dirt has been cleaned up help the machine complete the job properly.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664